DETAILED ACTION

The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received June 16, 2021.  No amendments were made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrin US 3,065,478 (hereafter Lawrin) in view of Simmons US 2002/0046714 (hereafter Simmons).

Regarding Amended Claim 1, Lawrin teaches:
1. (currently amended) A shoe cleaning brush assembly (combined brush and scraper for shoes) being configured to have a sole of a shoe scrubbed thereon for cleaning the sole (shown in Figure 1), said assembly comprising: 
a channel (brush holder 16) being positioned on a top of a supporting object (stoop 14); 
a pair of bolts (mounting screws 28), each of said bolts being extendable through said channel having each of said bolts extending through the supporting object (shown in Figures 1 and 3)(see discussion below); 
a strip (see discussion below) being positionable on a bottom of the supporting object, each of said bolts extending through said strip, said strip having an upper surface and a lower surface, said upper surface abutting the bottom of the supporting object (see discussion below); 
a pair of nuts (see discussion below), each of said nuts engaging a respective one of said bolts for securing said strip and said channel to the supporting object, said nuts tightening each of said channel and said strip against the supporting object (see discussion below); and 
a brush (heavy brush 17) being coupled to said channel (shown in Figure 3), said brush being directed upwardly wherein said brush is configured to have a sole of a shoe scrubbed thereon for cleaning the sole, said brush extending along a substantial length of said channel (shown in Figure 1).  

Lawrin discloses a combined brush and scraper for shoes designed to be secured to the concrete stoop outside a door entrance.  The device includes a channel that is secured to a supporting object and is configured to receive and couple a brush oriented upwardly to have a sole of a shoe scrubbed thereon for cleaning the sole as shown in Figures 1 and 3.  Lawrin elected to disclose the device secured to the concrete surface using screws.  Therefore, more than likely, blind pilot holes would be drilled into the concrete stoop to a certain depth and the screws would then be installed to finalize the mounting of the device to the concrete stoop.  Lawrin does not disclose the use of a bolt that extends through the supporting object or a strip and a pair of nuts arranged as claimed.
The reference Simmons discloses a pet restraint device designed to be, as described in Paragraph [0028], “secured to the automobile, in the home or anywhere deemed necessary by the user.“  Like the Lawrin device, the Simmons device includes a channel that is secured to a supporting object and is configured to receive and couple the remaining parts of the device.  Therefore, since both devices, like the Applicant’s invention, provide a solution for rigidly mounting a channel to a supporting object and therefore allow the remainder of the device to secure to the channel/supporting object, the Lawrin and Simmons devices are analogous art under MPEP 2141.01(a).  Specifically “the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  Specifically Simmons discloses:

… a channel (mounting base 1 – includes a channel as shown drawings 2 and 3) being positioned on a top of a supporting object (mounting surface 5); 
a pair of bolts (flat head bolts 2), each of said bolts being extendable through said channel having each of said bolts extending through the supporting object (shown in Drawing 2); 
a strip (backing plate/washer 4) being positionable on a bottom of the supporting object (shown in Drawings 1 and 2), each of said bolts extending through said strip (shown in Drawings 1 and 2), said strip having an upper surface and a lower surface (labeled in attached Drawing 1 below), said upper surface abutting the bottom of the supporting object (shown in Drawings 1 and 2); 
a pair of nuts (self-locking hex-head nuts 3), each of said nuts engaging a respective one of said bolts for securing said strip and said channel to the supporting object (shown in Drawings 1 and 2), said nuts tightening each of said channel and said strip against the supporting object (shown in Drawing 2); and …

Lawrin discloses a combined brush and scraper for shoes designed to be secured to the concrete stoop outside a door entrance.  It would have been obvious to one with ordinary skill in the art at the time of the invention to elect to mount the Lawrin device to an object other than a concrete stoop, and therefore, modify the mounting details using common prior art fasteners.  However, since those mounting details are not disclosed by Lawrin, it would have been obvious to one with ordinary skill in the art at the time of the invention to use prior art references that are pertinent to the problem of attachment to a support object to teach mounting details for attachment “to an automobile, in the home or anywhere deemed necessary by the user.”  Therefore, it would have been obvious to modify the pair of screws of the Lawrin device, to be, as taught by Simmons, a pair of bolts (Simmons - flat head bolts 2) that extend through the channel (Simmons - mounting base 1 – includes a channel as shown Drawings 2 and 3) and supporting object (Simmons - mounting surface 5).  Additionally it would have been obvious, as taught by Simmons, for the bolts to extend through a strip (Simmons - backing plate/washer 4) positioned on and abutting the bottom of the supporting object (Simmons - as shown in Drawings 1 and 2) and secured with a pair of nuts (Simmons - self-locking hex-head nuts 3) for securing said strip and said channel to the supporting object (Simmons - as shown in Drawing 2).  Motivation to modify the Lawrin device to include the mounting configuration taught by Simmons would be to increase the strength (Simmons – “added strength”, [Paragraph [0028]) and vibration resistance (Simmons – due to self-locking nuts, [Paragraph [0028]) of the bolted connection since it is common knowledge to one with ordinary skill in the art at the time of the invention that a through bolted connection is higher strength connection than a screw connection threaded into a non-metallic material.

Regarding Claim 2, Lawrin teaches:
2. (original) The assembly according to claim 1, wherein said channel (brush holder 16) has a central panel (base 20) extending between a pair of end panels (side walls 21 and 22), each of said end panels having a distal edge (labeled in attached Figures 2 and 6 below) with respect to said central panel, said distal edge of each of said end panels abutting the top of the supporting object (shown in Figures 2 and 6) having said central panel being spaced from the top of the supporting object (by material thickness), said channel being longitudinally elongated between a first end (labeled in attached Figure 2 below) and a second end (labeled in attached Figure 2 below) of said channel (shown in Figure 1).  


    PNG
    media_image1.png
    954
    845
    media_image1.png
    Greyscale




Regarding Claim 2, Simmon teaches:
2. (original) The assembly according to claim 1, wherein said channel (mounting base 1 – includes a channel as shown drawings 2 and 3) has a central panel (labeled in attached Drawing 2 below) extending between a pair of end panels (labeled in attached Drawing 2 below), each of said end panels having a distal edge (labeled in attached Drawing 2 below) with respect to said central panel (shown in attached Drawing 2 below), said distal edge of each of said end panels abutting the top of the supporting object (mounting surface 5) having said central panel being spaced from the top of the supporting object (by the thickness of the material as shown in Drawing 2), said channel being longitudinally elongated between a first end (labeled in attached Drawing 3 below) and a second end (labeled in attached Drawing 3 below) of said channel.  


    PNG
    media_image2.png
    1208
    983
    media_image2.png
    Greyscale


As previously presented in Claim 1, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Lawrin device using the structural details from the disclosure of Simmons with the motivation to provide a high strength, vibration resistant mounting solution for mounting the Lawrin device “to an automobile, in the home or anywhere deemed necessary by the user” as taught by Simmons.

Regarding Claim 3, Lawrin teaches:
3. (original) The assembly according to claim 2, further comprising each of said bolts (mounting screws 28) extending through said central panel (base 20)(shown in Figures 1 and 3), each of said bolts being positioned adjacent (substantially adjacent as shown in Figure 2 – see discussion below) to a respective one of said first end and said second end (shown in Figure 1) of said channel (brush holder 16)(Figure 2).  

As shown in Figure 2, Lawrin teaches the location of the mounting screws 28 near the claimed first and second ends of the central panel as labeled in Figure 2.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to slightly relocate the mounting screw locations closer to the first and second ends of the central panel with the motivation to improve the support of the distal ends of the device since the disclosed spacing requires the stiffness of the brush holder to prevent the distal ends from lifting off of the supporting surface.  By placing the screws closer to the ends, the unsupported brush holder length is reduced and therefore the chance of lifting off the supporting surface is lessened.

Regarding Claim 3, Simmon teaches:
3. (original) The assembly according to claim 2, further comprising each of said bolts (flat head bolts 2) extending through said central panel (labeled in attached Drawing 2 above), each of said bolts being positioned adjacent (shown in attached Drawing 3 above) to a respective one of said first end (labeled in attached Drawing 3 above) and said second end (labeled in attached Drawing 3 above) of said channel.  

As previously presented in Claim 1, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Lawrin device using the structural details from the disclosure of Simmons with the motivation to provide a high strength, vibration resistant mounting solution for mounting the Lawrin device “to an automobile, in the home or anywhere deemed necessary by the user” as taught by Simmons.

Regarding Claim 5, Lawrin teaches:
5. (original) The assembly according to claim 2, wherein said brush (heavy brush 17) comprises: 
a panel (wood base, Figure 5) having a primary end (labeled in attached Figure 4 above), a secondary end (labeled in attached Figure 4 above), a top surface (labeled in attached Figure 4 above) and a bottom surface (labeled in attached Figure 4 above), said bottom surface being coupled to said central panel of said channel (brush holder 16)(shown in Figures 1 and 3); and 
a plurality of bristles (labeled in attached Figure 4 above), each of said bristles being coupled to and extending upwardly from said top surface of said panel (shown in attached Figure 4 above), said bristles being distributed between said primary end and said secondary end (shown in Figures 1, 4, and 5).  

Regarding Claim 6, Lawrin teaches:
6. (original) A shoe cleaning brush assembly (combined brush and scraper for shoes) being configured to have a sole of a shoe scrubbed thereon for cleaning the sole (shown in Figure 1), said assembly comprising: 
a channel (brush holder 16) being positioned on a top of a supporting object (stoop 14), said channel having a central panel (base 20) extending between a pair of end panels (side walls 21 and 22), each of said end panels having a distal edge (labeled in attached Figures 2 and 6 below) with respect to said central panel, said distal edge of each of said end panels abutting the top of the supporting object (shown in Figures 2 and 6) having said central panel being spaced from the top of the supporting object (by material thickness), said channel being longitudinally elongated between a first end (labeled in attached Figure 2 below) and a second end (labeled in attached Figure 2 below) of said channel (shown in Figure 1); 
a pair of bolts (mounting screws 28), each of said bolts being extendable through said channel having each of said bolts extending through the supporting object (shown in Figures 1 and 3)(see discussion below), each of said bolts extending through said central panel (shown in Figures 1 and 3), each of said bolts being positioned adjacent (substantially adjacent as shown in Figure 2 –Lawrin teaches the location of the mounting screws 28 near the claimed first and second ends of the central panel as labeled in Figure 2.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to slightly relocate the mounting screw locations closer to the first and second ends of the central panel with the motivation to improve the support of the distal ends of the device since the disclosed spacing requires the stiffness of the brush holder to prevent the distal ends from lifting off of the supporting surface.  By placing the screws closer to the ends, the unsupported brush holder length is reduced and therefore the chance of lifting off the supporting surface is lessened) to a respective one of said first end and said second end of said channel (shown in Figure 1); 
a strip (see discussion below) being positionable on a bottom of the supporting object, each of said bolts extending through said strip, said strip having an upper surface and a lower surface, said upper surface abutting the bottom of the supporting object (see discussion below); 
Page 3 of 8a pair of nuts (see discussion below), each of said nuts engaging a respective one of said bolts, said nuts tightening each of said channel and said strip against the supporting object (see discussion below); and 
a brush (heavy brush 17) being coupled to said channel (shown in Figure 3), said brush being directed upwardly wherein said brush is configured to have a sole of a shoe scrubbed thereon for cleaning the sole, said brush extending along a substantial length of said channel (shown in Figure 1), said brush comprising: 
a panel (wood base, Figure 5) having a primary end (labeled in attached Figure 4 below), a secondary end (labeled in attached Figure 4 below), a top surface (labeled in attached Figure 4 below) and a bottom surface (labeled in attached Figure 4 below), said bottom surface being coupled to said central panel of said channel (shown in Figures 1 and 3); and 
a plurality of bristles (labeled in attached Figure 4 below), each of said bristles being coupled to and extending upwardly from said top surface of said panel (shown in attached Figure 4 above), said bristles being distributed between said primary end and said secondary end (shown in Figures 1, 4, and 5). 


    PNG
    media_image1.png
    954
    845
    media_image1.png
    Greyscale


Lawrin discloses a combined brush and scraper for shoes designed to be secured to the concrete stoop outside a door entrance.  The device includes a channel that is secured to a supporting object and is configured to receive and couple a brush oriented upwardly to have a sole of a shoe scrubbed thereon for cleaning the sole as shown in Figures 1 and 3.  Lawrin elected to disclose the device secured to the concrete surface using screws.  Therefore, more than likely, blind pilot holes would be drilled into the concrete stoop to a certain depth and the screws would then be installed to finalize the mounting of the device to the concrete stoop.  Lawrin does not disclose the use of a bolt that extends through the supporting object or a strip and a pair of nuts arranged as claimed.
The reference Simmons discloses a pet restraint device designed to be, as described in Paragraph [0028], “secured to the automobile, in the home or anywhere deemed necessary by the user.“  Like the Lawrin device, the Simmons device includes a channel that is secured to a supporting object and is configured to receive and couple the remaining parts of the device.  Therefore, since both devices, like the Applicant’s invention, provide a solution for rigidly mounting a channel to a supporting object and therefore allow the remainder of the device to secure to the channel/supporting object, the Lawrin and Simmons devices are analogous art under MPEP 2141.01(a).  Specifically “the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  Specifically Simmons discloses:

… a channel (mounting base 1 – includes a channel as shown drawings 2 and 3) being positioned on a top of a supporting object (mounting surface 5), said channel having a central panel (labeled in attached Drawing 2 below) extending between a pair of end panels (labeled in attached Drawing 2 below), each of said end panels having a distal edge (labeled in attached Drawing 2 below) with respect to said central panel (shown in attached Drawing 2 below), said distal edge of each of said end panels abutting the top of the supporting object (mounting surface 5) having said central panel being spaced from the top of the supporting object (by the thickness of the material as shown in Drawing 2), said channel being longitudinally elongated between a first end (labeled in attached Drawing 3 below) and a second end (labeled in attached Drawing 3 below) of said channel; 
a pair of bolts (flat head bolts 2), each of said bolts being extendable through said channel having each of said bolts extending through the supporting object (shown in attached Drawing 2 below), each of said bolts extending through said central panel (shown in attached Drawing 2 below), each of said bolts being positioned adjacent to a respective one of said first end and said second end of said channel (shown in attached Drawing 3 below); 
a strip (backing plate/washer 4) being positionable on a bottom of the supporting object (shown in Drawings 1 and 2), each of said bolts extending through said strip (shown in Drawings 1 and 2), said strip having an upper surface and a lower surface, said upper surface abutting the bottom of the supporting object (shown in Drawings 1 and 2); 
Page 3 of 8a pair of nuts (self-locking hex-head nuts 3), each of said nuts engaging a respective one of said bolts, said nuts tightening each of said channel and said strip against the supporting object (shown in Drawings 1 and 2); and …


    PNG
    media_image2.png
    1208
    983
    media_image2.png
    Greyscale

Lawrin discloses a combined brush and scraper for shoes designed to be secured to the concrete stoop outside a door entrance.  It would have been obvious to one with ordinary skill in the art at the time of the invention to elect to mount the Lawrin device to an object other than a concrete stoop, and therefore, modify the mounting details using common prior art fasteners.  However, since those mounting details are not disclosed by Lawrin, it would have been obvious to one with ordinary skill in the art at the time of the invention to use prior art references that are pertinent to the problem of attachment to a support object to teach mounting details for attachment “to an automobile, in the home or anywhere deemed necessary by the user.”  Therefore, it would have been obvious to modify the pair of screws of the Lawrin device, to be, as taught by Simmons, a pair of bolts (Simmons - flat head bolts 2) that extend through the channel (Simmons - mounting base 1 – includes a channel as shown Drawings 2 and 3) and supporting object (Simmons - mounting surface 5).  Additionally it would have been obvious, as taught by Simmons, for the bolts to extend through a strip (Simmons - backing plate/washer 4) positioned on and abutting the bottom of the supporting object (Simmons - as shown in Drawings 1 and 2) and secured with a pair of nuts (Simmons - self-locking hex-head nuts 3) for securing said strip and said channel to the supporting object (Simmons - as shown in Drawing 2).  Motivation to modify the Lawrin device to include the mounting configuration taught by Simmons would be to increase the strength (Simmons – “added strength”, [Paragraph [0028]) and vibration resistance (Simmons – due to self-locking nuts, [Paragraph [0028]) of the bolted connection since it is common knowledge to one with ordinary skill in the art at the time of the invention that a through bolted connection is higher strength connection than a screw connection threaded into a non-metallic material.

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments, filed June 16, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-3, 5, and 6 under Lawrin US 3,065,478 in view of Simmons US 2002/0046714 have been fully considered and are not persuasive. 

Specifically the Applicant argues:  “It is respectfully submitted claim I is not obvious in view of the collective teaching of the cited references. Simmons discloses an automotive pet restraint. This is completely unrelated to a foot brush such that there is no reasonable way to consider modification of Lawrin obvious in view of an automotive pct restraint. There is nothing relating the structures of Lawrin and Simmons but for hindsight reconstruction in view of the teaching of the present application. It is respectfully submitted the focus of the rejection is improper. In accordance with In re Oelrich, (579 F.2d 86, CCPA 1978), it is improper to consider if one of ordinary skill in the art, doing what applicant has done, would achieve the same result, but whether it would be obvious for one of ordinary skill in the art to do what applicant did. In the present case, the rejection establishes or asserts only that the result would be the same but does not provide a sufficient analysis to establish as to the obviousness of making the modification or combination in the first place. Thus, the rejection fails to establish a prima facie case for obviousness and the claim(s) should be allowed.” 



The Examiner respectfully disagrees.  In response to applicant's argument that Lawrin US 3,065,478 in view of Simmons US 2002/0046714 are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Lawrin and Simmons are pertinent to the particular problem of attaching a device to a supporting object using threaded fasteners.  Lawrin discloses an attachment using blind holes where the access to the bottom of the supporting object is limited.  Simmons disclose an attachment using through holes where access to the bottom of the supporting object at least partially accessible resulting in a stronger bolted connection independent of the tensile material properties of the supporting object.  It would have been obvious to one with ordinary skill in the art at the time of the invention to use the mounting details of the Simmons device to modify the Lawrin device to increase the strength of the bolted connection and therefore the strength of the attachment of the device.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC CARLSON/Primary Examiner, Art Unit 3723